CRAIN, Judge.
Defendant was charged in one bill of information with 14 counts of cruelty to a living animal (a cow) in violation of La.R.S. 14:102.1. The crimes were allegedly committed on January 22, 1985. The penalty for such an offense is a fine of not over $1000 and/or 6 months imprisonment. La. R.S. 14:102.1 B.
A felony is a crime which may be punished by death or at hard labor. La.R.S. 14:2(4) and La.C.Cr.P. 933(3). A misdemeanor is any offense other than a felony. La.R.S. 14:2(6) and La.C.Cr.P. art. 993(4). Since the instant offenses are not punishable by death or at hard labor, they are misdemeanors.
La.C.Cr.P. art. 493.1 provides:
Whenever two or more misdemeanors are joined in accordance with Article 493 in the same indictment or information, the maximum aggregate penalty that may be imposed for the misdemeanors shall not exceed imprisonment for more than six months or a fine of more than five hundred dollars, or both.
Contrary to defendant’s assertion in brief, this article does not relate only to misdemeanors which carry a maximum penalty of a $500 fine and/or six months imprisonment. It relates generally to misdemeanors.
Since the instant charges were joined in one bill of information, La.C.Cr.P. art. 493.1 limits penalty exposure to a $500 fine and/or 6 months imprisonment. The matter was not triable by jury. See La. Const. Art. 1, § 17; La.C.Cr.P. art. 779. Therefore, the matter is not appealable. La. Const. Art. V, § 10(A)(3). Defendant’s remedy is by application for writ of review to this court.
APPEAL DISMISSED.